PER CURIAM.
Plaintiff-appellant appeals from final judgment, rendered by the Court sitting without a jury, awarding the plaintiff $16,-000 damages for injury to his furniture inventory stored in defendant-appellees’ warehouse and for loss of business and profit attendant thereto. The two points on appeal concern only the issue of damages. Plaintiff contends that the trial court’s inadequate award of damages requires a new trial on the issue of damages and that the trial court erroneously cast the burden of proof upon the plaintiff as to the issue of mitigation of damages.
We have carefully examined the voluminous testimony, depositions, exhibits and the law presented by those briefs filed herein and, while there appears to be some conflicts in testimony, we conclude these were properly resolved by the trial court.
*2The final judgment has .come to this court with a presumption of correctness and the appellant has the burden of showing that it is clearly erroneous. See: Frell v. Frell, Fla.App.1963, 154 So.2d 706; Dings v. Dings, Fla.App.1964, 161 So.2d 227; and Gaer v. Gaer, Fla.App.1964, 168 So.2d 789. Reversible error has not been shown. There is substantial, competent evidence to support the trial judge’s ruling. See: Davis v. Levin, Fla.App.1962, 138 So.2d 351; Lamb v. Dade County, Fla.App.1964,. 159 So.2d 477.
Affirmed.
ALLEN, C. J., and SHANNON and HOBSON, JJ., concur.